Citation Nr: 0941297	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1, 1950 rating decision, which denied service 
connection for a middle back disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1941.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March and August 
2007 by the St. Petersburg, Florida, Regional Office (RO), of 
the Department of Veterans Affairs (VA).

The Veteran provided testimony before the Board in July 2008.  
A complete transcript is of record.  

In September 2008, the Board denied the Veteran's claim.  He 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2009, the Court issued 
an order granting a joint motion to remand the appeal to the 
Board. The appeal was returned to the Board for action 
consistent with the joint motion and the June 2009 Court 
order.  


FINDING OF FACT

The Veteran has failed to advance a valid claim of CUE of 
fact or law in the prior rating decision entered by the RO in 
February 1950, which denied entitlement to service connection 
for a middle-back disorder.  




CONCLUSION OF LAW

The Board lacks jurisdiction to consider the Veteran's claim 
of CUE in the prior final rating decision of February 1950 
which denied entitlement to service connection for a middle 
back disorder, as he has failed to raise a valid claim of 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this decision.  However, the Board observes that 
a June 2007 letter to the Veteran informed him of the 
criteria for a valid claim based on CUE.  

Historically, the record indicates that in December 1949, the 
Veteran submitted a claim for entitlement to service 
connection for a "spinal injury".  The RO reviewed the 
Veteran's claim and the available medical records, and 
subsequently denied service connection.  The RO issued a 
decision in February 1950.  The record shows that the Veteran 
was notified of that decision but he did not appeal it.  
Hence, that decision became final.

In February 2003, the Veteran filed a claim for benefits.  
Specifically, he requested that his claim be reopened based 
upon the submission of new and material evidence.  After 
additional action occurred with respect to the claim, the 
Board reopened the Veteran's claim and returned the claim to 
the RO for additional medical development.  Subsequently, the 
claim was granted in an RO's decision issued in March 2007.  

The Board points out that if an appellant wishes to obtain an 
effective date earlier than that assigned by the RO, he or 
she must file a timely appeal as to that determination.  
Otherwise, the decision becomes final.  See 38 C.F.R. § 
20.1104 (2007).  In cases where an appellant seeks to reopen 
a claim for an earlier effective date that has become final, 
the Court has held that even if new and material evidence 
under 38 C.F.R. § 3.156 is submitted to reopen a claim, it 
cannot result in the assignment of an earlier effective date 
because an award may not be made effective prior to the date 
of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2007); Lapier v. Brown, 5 
Vet. App. 215 (1993).  Therefore, the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

In this case, the Veteran did not perfect an appeal to the 
original 1950 decision.  He did perfect an appeal to the 
April 2003 decision but that decision was the action that 
found that new and material evidence had not been submitted.  
By law, the effective date of the award may not be earlier 
than the effective date of the reopened claim - that being 
the date in which the RO received his claim to reopen.  He is 
therefore not entitled to an earlier effective date for the 
granting of service connection for a middle back disability 
in the absence of clear and unmistakable error.  See Lapier, 
5 Vet. App. at 216-17.

Under 38 C.F.R. § 3.105(a) (2009), clear and unmistakable 
error (CUE) requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither the 
correct facts as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); also, Glynn v Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see, Crippen v Brown, 9 Vet. App. 412, 421 
(1996) (the Court recognized in Russell, Glynn, and Mason 
that a viable claim of CUE must be premised on the RO's clear 
failure to consider certain highly probative evidence in the 
first instance, and not simply request that the Board reweigh 
or reevaluate the evidence reviewed by the RO in the prior 
final rating decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a Veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the Veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993). "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable error 
on the basis that previous adjudications have improperly 
weighed or evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error."  Id.  
It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.

However, in Simmons v. Principi, 17 Vet. App. 104, 115 
(2003), the Court held that where the basis for the Board's 
decision denying a claim of CUE in a rating decision is the 
Veteran's failure to plead CUE with the specificity required 
by Fugo, 6 Vet. App. 40, the remedy is dismissal without 
prejudice, and not denial.  

Turning to the Veteran's case, the Board finds initially that 
the RO's rating decision in February 1950, to which the 
Veteran was notified by letter, is final since it was not 
appealed and is accepted as correct in the absence of CUE.

The Veteran expresses disagreement with how VA physicians and 
then the RO evaluated the facts before it.  Specifically, he 
contends that RO and medical personnel were wrong when they, 
for whatever reason, concluded that the Veteran played 
football in high school and that it was this action, along 
with a congenital condition, that caused his disability.  He 
has also contended that he had aggravation of a condition in 
service and that the mistake is that aggravation  was not 
looked at.  

In this instance the Veteran is essentially requesting that 
the Board reevaluate the evidence and reach a different 
result than that concluded by the RO in February 1950.  
However, although he clearly disagrees with how the facts 
were weighed and evaluated at the time of that decision, this 
is not tantamount to clear and unmistakable error.  See 
Russell, 3 Vet. App at 313.  As noted, in Simmons v. 
Principi, 17 Vet. App. 104, 115 (2003), the Court held that 
where the basis for the Board's decision denying a claim of 
CUE in a rating decision is the Veteran's failure to plead 
CUE with the specificity required by Fugo, 6 Vet. App. 40, 
the remedy is dismissal without prejudice, and not denial.  
The Veteran's arguments amount to no more than a dispute over 
how the RO weighed the evidence in his claim.  

The allegations of CUE advanced are reflective merely of a 
disagreement on the part of the Veteran as to how the facts 
of were interpreted by the RO and such do not form the basis 
for a valid CUE claim.  There is no viable contention that 
there was any error of commission or omission as to any fact 
or, or that the statutory or regulatory provisions extant at 
that time were overlooked or incorrectly applied.  As he 
maintains only that the facts, as they were known at the 
time, were misinterpreted by the RO, the conflict over the 
interpretation of the facts presented is insufficient to rise 
to the level of CUE, as it is noted that the error must be of 
such significance as to be undebatable.  Damrel, Russell, 
supra.

The Board believes, given the circumstances of this case, 
dismissal is appropriate. As was stated above, the primary 
focus of the appellant's argument was that the RO failed to 
properly assess the evidence.  Inasmuch as Fugo held that a 
claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not meet the 
restrictive definition of CUE, the Board will dismiss the 
Veteran's claim.

The appellant's contentions do not constitute a valid CUE 
claim, and thus dismissal is warranted.

ORDER

The claim of clear and unmistakable error in the February 1, 
1950, rating decision that denied entitlement to service 
connection for a middle-back disability is dismissed without 
prejudice.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


